RECORD IMPOUNDED

                                NOT FOR PUBLICATION WITHOUT THE
                               APPROVAL OF THE APPELLATE DIVISION
        This opinion shall not "constitute precedent or be binding upon any court." Although it is posted on the
     internet, this opinion is binding only on the parties in the case and its use in other cases is limited. R. 1:36-3.




                                                         SUPERIOR COURT OF NEW JERSEY
                                                         APPELLATE DIVISION
                                                         DOCKET NO. A-0882-18T1

A.L.R.,

          Plaintiff-Respondent,

v.

J.P.P.,

     Defendant-Appellant.
_________________________

                    Argued October 3, 2019 – Decided October 11, 2019

                    Before Judges Fisher and Gilson.

                    On appeal from the Superior Court of New Jersey,
                    Chancery Division, Family Part, Sussex County,
                    Docket No. FV-19-0130-19.

                    Fredrick L. Rubenstein argued the cause for appellant
                    (James P. Nolan and Associates, LLC, attorneys;
                    Fredrick L. Rubenstein, on the brief).

                    Respondent has not filed a brief.

PER CURIAM
       The parties to this domestic violence action – plaintiff A.L.R. (Andrea, a

fictitious name) and defendant J.P.P. (James, also fictitious) – were in a dating

relationship from May 2017 until the August 2018 event in question. After

hearing the parties' testimony over the course of a two-day final hearing, and

after hearing closing arguments, 1 the judge found that James assaulted Andrea

and that a final restraining order (FRO) was required to protect her from further

domestic violence.

       James appeals, arguing in a single point that the trial judge "abused [his]

discretion when [he] granted [Andrea's] request for a [FRO] under the

Prevention of Domestic Violence Act," N.J.S.A. 2C:25-17 to -35. In essence,

James argues that the evidence was insufficient to support the judge's finding

that James physically assaulted Andrea on the day their dating relationship

ended. In so arguing, James contends that the judge erred in finding Andrea

credible. We find insufficient merit in this or any other arguments that might

be discerned from James's brief to warrant further discussion in a written

opinion. R. 2:11-3(e)(1)(E). We add only a few brief comments.

       Although the parties offered different versions of what occurred, Judge

Ralph E. Amirata found – based on his determination that Andrea was the more


1
    Only James was represented by counsel.
                                                                          A-0882-18T1
                                        2
credible witness – that after a verbal altercation in Andrea's residence, James

grabbed Andrea's keys and other property and, in the judge's words, "headed

down the road . . . in a rapid fashion" with Andrea in pursuit. When she caught

up, Andrea "reached out to grab her keys and grab her items back" and was

"met" by James's elbow to her face. James then "grabb[ed]" Andrea "in the

throat area" and "put[]" her "to the ground." The judge reached the logical

conclusion from these circumstances that James assaulted Andrea.

      We have been presented with no good reason for second guessing the

judge's findings or his determination, after hearing and see both parties testify,

that Andrea was more credible than James. Indeed, our standard of review

requires deference to such findings when supported, as here, by "adequate,

substantial and credible evidence." Cesare v. Cesare, 154 N.J. 394, 411-12

(1998).

      Affirmed.




                                                                          A-0882-18T1
                                        3